Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, 30 June 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



My Dear Neice
Quincy June 30 1811

I promised to write you what I considerd the State of Your Dear Mother. She has appeard since you left her to be mending Slowly, has Slept considerable at night. her Sleep has not been altogether quiet, a Groaning which you no doubt observed attended it. She had taken the Bask Several times, but yesterday was obliged to quit it, her mouth and Stomach being very Soar, and her Breast tight. her nerves were much agitated, and a hack cough very troublesome yesterday, which prevented her lieing down or Sleeping. I think the cold change of weather obstructed her persperation, and brought on some fever. I thought her too low yesterday to be left without a Watcher. Mrs Dexter was with her last night, and reported to me this morning that she rested the latter part of the night
Louissa was with her yesterday and is so again to day. I was with her in the afternoon of yesterday, and Shall See her again this afternoon—
Just returnd from your Seeing your Mother. She is better to day. her Mouth is very Soar. the Sparce is covering it, but her other complaints have Subsided. She has slept Some to day. your Father is much better than he was last week—I hope my dear Neice that both parents may be continued to their family and Friends, and restored to health and usefullness again. I am most affecly / Your Aunt
A Adams